ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_02_FR.txt. 45

OPINION INDIVIDUELLE DE M. KOROMA
[Traduction]

Souscrit au dispositif — Mais juge nécessaire de distinguer entre justiciabilité
du différend et compétence de la Cour — La Cour ne peut pas exercer sa com-
pétence sans le consentement des Parties — L'arrêt n'est pas une abdication des
pouvoirs de la Cour, mais le reflet du systéme dans le cadre duquel celle-ci est
appelée à rendre la justice — La Cour a eu raison de rappeler aux Parties l'obli-
gation de régler leurs différends par des moyens pacifiques.

Je souscris entièrement aux conclusions du dispositif de l’arrêt rendu
par la Cour dans cette phase de la procédure, et à l’argumentation sur
lesquelles elles reposent. J’estime néanmoins qu’un autre aspect de la
question mérite aussi de recevoir une réponse, compte tenu de l’impor-
tance de ce différend. Le Pakistan, dans son mémoire et dans ses plaidoi-
ries, a fait valoir que la destruction de son avion par l'Inde, le 10 août
1999, avec les pertes en vie humaines qui en ont résulté, ainsi que la viola-
tion de son intégrité territoriale par l'Inde, constituaient des violations de
la Charte des Nations Unies, des règles pertinentes du droit international
coutumier et des conventions internationales et que, par conséquent, le
différend était justiciable.

Ainsi présentés, il ne fait pas de doute que les actes dont se plaint le
Pakistan, et leurs conséquences, soulévent des questions juridiques com-
portant un conflit de droits et d’obligations entre les Parties, conflit sus-
ceptible d’être réglé par Vapplication du droit international, ce que la
Cour, en tant que juridiction, aurait été en droit de faire si elle avait été
compétente en lespéce (Statut, art. 38).

Il faut cependant bien distinguer: c'est une chose de savoir si un diffé-
rend porté devant la Cour est justiciable, c'en est une autre de savoir si ce
différend a été régulièrement porté devant la Cour pour lui permettre
d'exercer sa compétence. A cet égard, la question de savoir si la Cour doit
exercer sa fonction judiciaire dans un différend ou si elle doit trancher ce
différend sur le fond dépend entièrement du consentement des Parties,
consentement que celles-ci doivent avoir donné avant l'introduction de
l'instance ou au cours de l'instance.

En d’autres termes, la question de l’existence d’un conflit de droits et
d'obligations entre les Parties à un différend et de l’application du droit
international (justiciabilité) diffère de la question de savoir si la Cour est
investie par les Parties des pouvoirs nécessaires pour appliquer et inter-
preter le droit à l'égard du différend. Le Statut et la jurisprudence de la
Cour lui interdisent d’exercer sa compétence dans une affaire pour laquelle
les Parties n’ont pas donné leur consentement. C’est sur cette base que la
Cour a pris sa décision. En conséquence, et bien que la fonction de la

37
INCIDENT AERIEN (OP. IND. KOROMA) 46

Cour soit d'appliquer le droit, elle ne peut imposer sa juridiction aux
Parties. Comme M. Lachs l’a dit dans une autre affaire, ce jugement ne
doit pas étre considéré comme une abdication des pouvoirs de la Cour,
mais plutôt comme le reflet du système à l’intérieur duquel la Cour est
appelée à rendre la justice (Questions d'interprétation et d'application
de la Convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique), mesures
conservatoires, ordonnance du 14 avril 1992, C.1J. Recueil 1992, opinion
individuelle de M. Lachs, p. 139). En même temps, la Cour fait partie
intégrante du système des Nations Unies et a le droit de contribuer au
réglement pacifique des différends. Guidée par la Charte et par sa juris-
prudence, la Cour a eu raison de rappeler aux Parties l'obligation de
régler leurs différends par des moyens pacifiques.

(Signé) Abdul G. Koroma.

38
